Exhibit 10.1

 

AMENDMENT NO. 1

TO THE

TRUST AGREEMENT

 

This Amendment No. 1 (this “Amendment”), dated as of November 1, 2016, to the
Trust Agreement (as defined below) is made by and between Atlantic Alliance
Partnership Corp., a British Virgin Islands company (the “Company”), and
Continental Stock Transfer & Trust Company (the “Trustee”). All terms used but
not defined herein shall have the meanings assigned to them in the Trust
Agreement.

 

WHEREAS, the Company and the Trustee entered into an Investment Management Trust
Agreement dated as of April 28, 2015 (the “Trust Agreement”);

 

WHEREAS, Section 1(i) of the Trust Agreement sets forth the terms that govern
the liquidation of the Trust Account under the circumstances described therein;

 

WHEREAS, at a special meeting of shareholders of the Company (the “Special
Meeting”) held on November 1, 2016, the Company’s shareholders approved (i) a
proposal to amend (the “Charter Amendment”) the Company’s amended and restated
memorandum and articles of association to provide that the date by which the
Company shall be required to effect a Business Combination shall be November 3,
2017 (the “Extended Date”) and (ii) a proposal to extend the date on which to
commence liquidating the Trust Account (the “Trust Amendment”) in the event the
Company has not consummated a Business Combination to the Extended Date; and

 

WHEREAS, on the date hereof, the Company is filing the Charter Amendment with
the Registrar of Corporate Affairs in the British Virgin Islands.

 

NOW, THEREFORE, IT IS AGREED:

 

  1. Section 1(i) of the Trust Agreement is hereby amended and restated to read
in full as follows:

 

(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, Chief Financial Officer or Chairman of the board of directors
(the “Board”) or other authorized officer of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest not previously released to the Company to pay its
taxes (less up to $100,000 of interest that may be released to the Company to
pay dissolution expenses in the case of Exhibit B), only as directed in the
Termination Letter and the other documents referred to therein, or (y) November
3, 2017, if a Termination Letter has not been received by the Trustee prior to
such date, in which case the Trust Account shall be liquidated in accordance
with the procedures set forth in the Termination Letter attached as Exhibit B
and the Property in the Trust Account including interest not previously released
to the Company to pay its taxes (less up to $100,000 of interest that may be
released to the Company to pay dissolution expenses) shall be distributed to the
Public Shareholders of record as of such date; provided, however, that in the
event the Trustee receives a Termination Letter in a form substantially similar
to Exhibit B hereto, or if the Trustee begins to liquidate the Property because
it has received no such Termination Letter by November 3, 2017, the Trustee
shall keep the Trust Account open until twelve (12) months following the date
the Property has been distributed to the Public Shareholders; the provisions of
this paragraph 1(i) notwithstanding, it is agreed that the Trustee shall have no
obligation to monitor, calculate or insure that the Company has reserved funds
to meet its income tax obligations;

 

  2.  Section 1(k) of the Trust Agreement is hereby amended and restated to read
in full as follows:

 

(k) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (m) herein; and

 



 

 

  3.  A new Section 1(m) is hereby inserted into the Trust Agreement immediately
following Section 1(l) to read as follows:

 

(m) Distribute upon receipt of an Amendment Notification Letter (defined below),
to Public Shareholders who exercised their redemption rights in connection with
an Amendment (defined below) an amount equal to the pro rata share of the
Property relating to the Ordinary Shares for which such Public Shareholders have
exercised redemption rights in connection with such Amendment;

 

  4.   A new Section 2(g) is hereby inserted into the Trust Agreement
immediately following Section 2(f) of the Trust Agreement to read as follows:

 

(g) If the Company seeks to amend any provision of its Amended and Restated
Memorandum and Articles of Association relating to shareholders’ rights or
pre-Business Combination activity (including the time within which the Company
has to complete a Business Combination) (in each case an “Amendment”), the
Company will provide the Trustee with a letter (an “Amendment Notification
Letter”) in the form of Exhibit D providing instructions for the distribution of
funds to Public Shareholders who exercise their redemption option in connection
with such Amendment.

 

  5. A new Exhibit D, attached hereto, is hereby added to the Trust Agreement
immediately following Exhibit C of the Trust Agreement.

 

  6. All other provisions of the Trust Agreement shall remain unaffected by the
terms hereof.

 

  7. This Amendment may be signed in any number of counterparts, each of which
shall be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

  8. This Amendment is intended to be in full compliance with the requirements
for an Amendment to the Trust Agreement as required by Section 6(c) of the Trust
Agreement, and every defect in fulfilling such requirements for an effective
amendment to the Trust Agreement is hereby ratified, intentionally waived and
relinquished by all parties hereto.

 

  9. This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.

 

[Signature Page Follows]

 



 2 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Investment Management Trust Agreement as of the date first written above.

 

  Continental Stock Transfer & Trust Company, as Trustee         By:  /s/
Frances E. Wolf Sr.     Name: Frances E. Wolf Sr.     Title: Vice President

 

  ATLANTIC ALLIANCE PARTNERSHIP CORP.         By:  /s/ Jonathan Mitchell    
Name: Jonathan Mitchell     Title: Chief Financial Officer

 

[Signature Page to Amendment No. 1 to the Investment Management Trust Agreement]

 



 3 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: [Accounting Department]

 

  Re: Trust Account No. Amendment Notification Letter

 

Gentlemen:

 

Pursuant to Section 1(m) of the Investment Management Trust Agreement between
Atlantic Alliance Partnership Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of April 28, 2015 (as amended,
the “Trust Agreement”), the Company hereby requests that you deliver to the
Company $_____ of the principal and interest income earned on the Property as of
the date hereof. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay the Public Shareholders who have properly
elected to redeem their Ordinary Shares in connection with the shareholder vote
to approve an amendment to the Company’s amended and restated memorandum and
articles of association to extend the time in which the Company must complete a
Business Combination or liquidate the Trust Account. As such, you are hereby
directed and authorized to transfer (via wire transfer) such funds promptly upon
your receipt of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 



  Very truly yours,       ATLANTIC ALLIANCE PARTNERSHIP CORP.             By:   
  Name:     Title:  



 

cc: Citigroup Global Markets Inc.

 

 

 

 

